ClaeKSON, J.
The material question involved: “Is the compromise settlement of 12 January, 1934, approved by the Industrial Commis*606sion, on 17 January, 1934, binding and final between the parties?” ¥e think so.
It is in the record that the various disability compensations heretofore awarded plaintiff were some $4,000 other than the present award. In the record is also the following: “The agreement for settlement of the case is embodied in the letter of the plaintiff’s attorney, A. 0. Huney-cutt, to the defendant carrier, dated 12 January, 1934, which reads as follows:
“ ‘Further, with regard to the compromise settlement of the O. M. Morgan matter now pending before the North Carolina Industrial Commission, Mr. Morgan has taken the matter under consideration, and has decided that if your clients, town of Norwood and U. S. E. & G. Co., will pay him in a lump sum, at once, he will accept $829.14, net to him, as full and complete settlement against the town of Norwood arising through, from, and on account of the accident in question, your client, of course, to pay the attorney’s fees set out in the award of 10 March, 1933, cost of the appeal, and other items named in the said award, or arrange same so as to protect him from being responsible for same. In other words, he will accept $829.14 in a lump sum net to him.’
“ ‘The appeal of the defendants is withdrawn, the testimony of Dr. Hart was not taken. An award shall issue approving the agreement above set forth in final settlement and determination of this case.’
“On 17 January, 1934, the Commission rendered judgment approving the lump sum settlement as follows: Judgment of Commission (17 January, 1934). ‘The Commission approves the lump sum settlement of $829.14 net to the plaintiff as set out in the letter of Attorney A. C. Huneycutt, 12 January, 1934.’ Payment of the amount of this agreed settlement was made on 24 January, 1934.”
There was a controversy between the plaintiff and defendants as to additional disability compensation more than had been heretofore paid plaintiff. The parties compromised and settled this additional claim of plaintiff. The language of this agreement is clear and not ambiguous: "Net to him, as full and complete settlement against the town of Nor-wood arising through, from, and on account of the accident in question.” This was approved by the Industrial Commission and the money paid on the faith of this agreement. The plaintiff in his affidavit to reopen the case says: “Affiant would not have agreed to the settlement aforesaid had not the existence of his illness been so rapid as to make it necessary as compensation for the injuries received by him and which are fully set forth in the record.”
To set aside the agreement, it does not appear upon proper allegation and proof that the “full and complete settlement” was obtained by fraud or mutual mistake, or that consent was not given. The plaintiff was *607sui juris and is now estopped to deny bis solemn agreement. Boucher v. Trust Co., ante, 377.
In Mfg. Co. v. Lumber Co., 178 N. C., 571 (574), we find: “If treated as an exception to tbe judgment, it presents the single question whether the facts found or admitted are sufficient to support the judgment. (Ullery v. Guthrie, 148 N. C., 419).” Wilson v. Charlotte, 206 N. C., 856; Orange Co. v. Atkinson, 207 N. C., 593 (596); Shuford v. Building and Loan Assn., 210 N. C., 237 (238); Best v. Garris, ante, 305 (307-8). We do not think the facts admitted support the judgment.
We have consistently held, as stated in Johnson v. Asheville Hosiery Co., 199 N. C., 38 (40) : “It is generally held by the courts that the various compensation acts of the Union should be liberally construed to the end that the benefits thereof should not be denied upon technical, narrow, and strict interpretation.”
We think the facts in the present case and statutes on the subject differ from those in the authorities cited by plaintiff. Be that as it may, we are not inclined to set aside a solemn agreement in full settlement, approved by the Industrial Commission and the money paid and accepted by plaintiff on the faith of his agreement. The agreement is not a “scrap of paper.”
For the reasons given, the judgment in the court below is
Reversed.
Stacy, C. <7., took no part in the consideration or decision of this case.